                                                                                                       7/14/2021


GEORGIA M. PESTANA                        THE CITY OF NEW YORK                                HANNAH V. FADDIS
Acting Corporation Counsel                                                                             Senior Counsel
                                     LAW DEPARTMENT                                            phone: (212) 356-2486
                                                                                                  fax: (212) 356-1148
                                             100 CHURCH STREET                                  hfaddis@law.nyc.gov
                                             NEW YORK, N.Y. 10007



                                                                     July 13, 2021
BY ECF ONLY
Hon. Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:       Jeremiah Spruill v. City of New York, et al.
                    21 Civ. 181 (AT)
Your Honor:
        I am the attorney assigned to represent defendant the City of New York in the above-
captioned matter. The City writes to respectfully request a stay of proceedings in this matter
pending the adjudication of its motion to dismiss the Amended Complaint in its entirety,
including the deadline for filing of a proposed case management plan and initial conference.
Plaintiff does not consent to this request. 1
          I.        Background
        Plaintiff was arrested on March 12, 2014, for criminal sale of a controlled substance.
Plaintiff alleges that named defendant NYPD undercover officer, “UC 39,” knowingly falsely
identified plaintiff as a participant in a transaction for the sale of crack cocaine. Plaintiff further
alleges that the other named NYPD officers supported UC 39’s testimony in plaintiff’s criminal
prosecution, though they knew of his fabrication, and finally that the New York County District
Attorney’s Office (“DANY”) knew of and withheld a history of similar allegations against UC
39 and improperly bolstered UC 39’s credibility at trial. Plaintiff was convicted by a jury of
criminal sale of two counts of controlled substance on December 2, 2014 and sentenced to two
concurrent six year terms. Plaintiff filed a motion pursuant to N.Y. Criminal Procedure Law
440.10 challenging his conviction, and was released from state custody in 2017. DANY
consented to the vacatur of plaintiff’s conviction and dismissal of the indictment. The New York
County Supreme Court vacated plaintiff’s conviction and dismissed the indictment on January 8,
2018, in the interests of justice.
          On April 11, 2019, Plaintiff commenced a civil action in the Supreme Court of New

1
 The undersigned will confer with plaintiff’s counsel regarding a proposed case management plan to be filed on or
before July 15, 2021, in accordance with the Court’s July 9th Order, in the event this application is denied.


                                                       1
York, New York County, alleging claims under the laws of the State of New York and New
York State Constitution for, inter alia, false arrest, false charges, denial of the right to a fair trial,
negligence, intentional and negligent infliction of emotional distress, assault and battery, and
negligent hiring, training, and retention arising from this set of facts. Those claims were alleged
against the defendants named in this action: The City of New York, UC 39, UC 76, Det.
Fernandez, Det. Hairston, and Det. Heredia. That action is still pending in the Supreme Court of
the State of New York, under Index No. 153749/2019. On January 8, 2021, plaintiff commenced
the instant action, alleging substantially the same or similar claims under federal law, arising
from the same nucleus of operative facts, against the same defendants, and naming an additional
two NYPD officers and the District Attorney for New York County, Cyrus Vance, in his official
capacity.
        Defendant City subsequently served plaintiff with a letter pursuant to the Court’s
Individual Rules of Practice regarding deficiencies in the Complaint (ECF No. 1). In response,
plaintiff sought leave of Court to file an Amended Complaint (ECF No. 45), which was granted
(ECF No. 46). On April 7, 2021, plaintiff filed his Amended Complaint (ECF No. 47). On June
21, 2021, the City filed a motion to dismiss the Amended Complaint in its entirety based on the
Colorado River abstention doctrine and other substantive grounds. (ECF Nos. 51-53).
        II.     This Matter Should be Stayed Pending the Outcome of Defendant’s Motion
         A stay of this matter is appropriate both because the City’s motion is fully dispositive of
this action and because of the ongoing parallel proceedings. As discussed in the City’s motion,
the Colorado River abstention doctrine urges dismissal of this case because plaintiff filed a
parallel action in state court almost two years prior to the commencement of this action. That
parallel action arises from the same set of facts, advances the same or similar claims, and
involves an almost identical set of defendants. Because all claims against the defendants in this
case are ripe for dismissal, discovery is not necessary at this stage. As such, the City respectfully
requests a stay of proceedings and adjournment sine die of all pending deadlines and appearances
until after the adjudication of the City’s motion.
        Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, a court has discretion to
stay discovery “for good cause.” “Good cause may be shown where a party has filed a
dispositive motion, the stay is for a short period of time, and the opposing party will not be
prejudiced by the stay.” Boelter v. Hearst Communs., Inc., No. 15 Civ. 03934 (AT), 2016 U.S.
Dist. LEXIS 12322, at *13 (S.D.N.Y. Jan. 28, 2016) (quoting Spencer Trask Software & Info.
Servs., LLC v. RPost Int’l Ltd., 02 Civ. 01276 (PKL), 206 F.R.D. 367, 368, 2002 U.S. Dist.
LEXIS 6021 at *368 (S.D.N.Y. Apr. 8, 2002) (internal quotations omitted)). In determining
whether to stay discovery, the Court should consider: “1) whether the defendant has made a
strong showing that the plaintiff’s claim is unmeritorious; 2) the breadth of discovery and the
burden of responding to it; and 3) the risk of unfair prejudice to the party opposing the stay.”
Kanowitz v. Broadridge Fin. Solutions Inc., 13 CV 649 (DRH) (AKT), 2014 LEXIS 46518 at
*15-*16 (E.D.N.Y. Mar. 31, 2014). Courts in this Circuit “have held that a stay of discovery is
appropriate [] where the motion appears to have substantial grounds or[,] stated another way,
does not appear to be without foundation in law.” Johnson v. N.Y. Univ. Sch. of Educ., 205
F.R.D. 433, 434 (S.D.N.Y. 2002) (internal citations and quotations omitted).
        In the instant action, the City’s motion to dismiss is fully dispositive of the Amended
Complaint. As the stay of discovery would only last for the duration of the Court’s consideration
of the motion, plaintiff would not be prejudiced by a stay. Furthermore, in light of the fully
dispositive nature of the City’s motion to dismiss, any movement toward discovery would be a
                                                   2
